 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 8

 9      UGOCHUKWU GOODLUCK                                   CASE NO. C17-5769RJB
        NWAUZOR, et al.,
10                                                           ORDER ON STATE’S MOTION
                                    Plaintiffs,              FOR PROTECTIVE ORDER
11              v.                                           QUASHING SUBPOENAS FOR
                                                             DEPOSITION
12      THE GEO GROUP, INC.,

13                                  Defendant.

14
            This matter comes before the Court on the State of Washington’s Motion for Protective
15
     Order Quashing Subpoenas for Deposition. Dkt. 195. The Court has considered the pleadings
16
     filed regarding the motion, the remaining file and the file in Washington v. GEO Grp., Inc.,
17
     Western District of Washington Case No. 17-5806 RJB, which is joined with this case for
18
     liability purposes.
19
            For the reasons provided below, the non-party State of Washington’s motion (Dkt. 195)
20
     should be denied, in part, and granted, in part.
21
                              I.      FACTS RELEVANT TO THE MOTION
22
            On September 26, 2017, the Plaintiffs filed this class action, alleging that the Defendant,
23
     The GEO Group, Inc. (“GEO”), failed to comply with the State of Washington’s Minimum
24

     ORDER ON STATE’S MOTION FOR PROTECTIVE ORDER QUASHING SUBPOENAS FOR DEPOSITION -
     1
 1   Wage Act (“MWA”) regarding work performed by civil detainees at the Northwest Detention

 2   Center. Dkt. 1. On August 6, 2018, the undersigned certified a class in this case of “all civil

 3   immigration detainees who participated in the Voluntary Work Program [(“VWP”)]at the

 4   Northwest Detention Center from September 26, 2014 and the date of final judgment in this

 5   matter.” Dkt. 114. The Northwest Detention Center is owned and operated by GEO. Dkt. 1.

 6   As is relevant here, in GEO’s Answer to Plaintiffs’ First Amended Complaint, GEO asserts

 7   that it “has immunity from this lawsuit” as one of its affirmative defenses. Dkt. 92.

 8          On September 20, 2017, the State filed a case against GEO, maintaining that GEO

 9   failed to pay civil detainees participating in the VWP in accord with MWA. Washington v.

10   GEO Grp., Inc., Western District of Washington Case No. 17-5806 RJB, Dkt. 1. As one of its

11   affirmative defenses in Washington, GEO maintains that it is entitled to intergovernmental

12   immunity. Washington v. GEO Grp., Inc., Western District of Washington Case No. 17-5806

13   RJB, see e.g., Dkt. 162. In December of 2018, the Court denied GEO’s motion for summary

14   judgment on its defense of intergovernmental immunity (Dkt. 162) and denied its motion for

15   reconsideration of the denial of the motion for summary judgment (Dkt. 165). Washington v.

16   GEO Grp., Inc., Western District of Washington Case No. 17-5806 RJB. Discovery in

17   Washington continued.

18          On May 28, 2019, this class action case was consolidated with the State case,

19   Washington v. GEO Grp., Inc., Western District of Washington Case No. 17-5806 RJB, for

20   liability purposes only. Dkts. 174 and 175. The Court ordered that the deadlines in the cases

21   would remain unchanged: the discovery deadline in Washington was June 21, 2019 and the

22   discovery deadline in this case, Nwauzor, was November 6, 2019 (later extended to November

23   22, 2019). Id.

24

     ORDER ON STATE’S MOTION FOR PROTECTIVE ORDER QUASHING SUBPOENAS FOR DEPOSITION -
     2
 1          As is relevant to this motion, GEO took three depositions during discovery in

 2   Washington: the State’s Rule 30(b)(6) designees (from the Department of Labor and Industries

 3   (“L&I”) and the Governor’s Office) and the State’s expert on unjust enrichment. Dkt. 196, at 2.

 4          After the close of discovery in Washington and after giving the parties another

 5   opportunity to address the defense of intergovernmental immunity, on October 9, 2019, the Court

 6   reaffirmed its prior ruling and denied GEO’s motion for summary judgment on that defense.

 7   Washington v. GEO Grp., Inc., Western District of Washington Case No. 17-5806 RJB, Dkts.

 8   306 and 322. On October 28, 2019, GEO’s motion for reconsideration, or in the alternative, to

 9   reopen discovery and move for summary judgment, was denied in Washington. Id., Dkt. 326.

10   That order specially provided that “it appear[ed] inappropriate to reopen discovery and motion

11   practice.” Id.

12          On October 16, 2019, GEO issued five Fed. R. Civ. P. 45 subpoenas in Nwauzor, seeking

13   testimony from L&I’s Director, Joel Sacks; L&I’s Deputy Director, Elizabeth Smith; L&I’s

14   Senior Program Manager, Lezlie Perrin; Washington Department of Health and Human Services

15   (“DSHS”) Assistant Secretary, Sean Murphy; and a Rule 30(b)(6) designee. Dkt. 196-1, at 1-20.

16   The State objects to these subpoenas. Dkt. 196.

17          On October 21, 2019, the undersigned wrote the parties in both cases, setting an early

18   pretrial conference in both Washington v. GEO and this case. Dkt. 193. The October 21, 2019

19   letter to the parties inadvertently stated that the cases “are not now joined for any purpose.” Dkt.

20   193. These cases were joined by the May 28, 2019 Orders (Dkts. 174 and 175) and the letter to

21   the parties was not intended, and did not, operate as an order dissolving the joinder. The Court

22   apologizes for any confusion the letter caused. The May 28, 2019 Orders remain in full effect.

23   The January 10, 2020 preliminary pretrial conference will be held as scheduled.

24

     ORDER ON STATE’S MOTION FOR PROTECTIVE ORDER QUASHING SUBPOENAS FOR DEPOSITION -
     3
 1          After meeting and conferring to attempt to resolve the State’s objections to the five

 2   October 16, 2019 subpoenas, this motion followed. Dkt. 196.

 3          The State now moves to quash all five subpoenas issued for Nwauzor, arguing that they

 4   are an improper attempt to reopen discovery in the State case, Washington. Dkt. 195. The State

 5   maintains that GEO is attempting to “retroactively correct strategic decisions it made” in the

 6   Washington case and to “circumvent the Court’s scheduling orders.” Id. The State maintains

 7   that the subject matters identified as topics for discussion include information regarding GEO’s

 8   intergovernmental immunity defense. Id. The State points out that if permitted to conduct these

 9   subpoenas, they would operate as one-way discovery after the discovery cut-off in Washington.

10   Id. The State maintains that GEO’s subpoenas for L&I’s Director Sacks and L&I’s Deputy

11   Director Smith should be quashed under the “Apex doctrine.” Id. (See page 7). It moves to

12   quash GEO’s subpoena to L&I Senior Program Manager Perrin, arguing that GEO already

13   deposed an L&I designee, that Ms. Perrin has no personal knowledge of the claims brought here,

14   and so, her testimony is not relevant and disproportional to the needs of the case. Id. The State

15   moves to quash GEO’s subpoena of DSHS Assistant Secretary Murphy, asserting that GEO

16   seeks irrelevant information and Mr. Murphy has no personal knowledge of GEO’s practices at

17   the Northwest Detention Center. Id. The State also argues that GEO’s subpoena for an omnibus

18   Rule 30(b)(6) subpoena should be quashed because all of the questions GEO seeks to ask were

19   either asked or should/could have been asked of the Rule 30(b)(6) deponents in Washington. Id.

20          GEO responded and opposes the motion. Dkt. 197. It argues that the depositions are

21   timely under the Nwauzor case schedule – discovery doesn’t close in that case until November

22   22, 2019. Id. It argues that the State has failed to show that the depositions will cause a specific

23   prejudice and maintains that the information it seeks is relevant. Id. GEO asserts that the State

24

     ORDER ON STATE’S MOTION FOR PROTECTIVE ORDER QUASHING SUBPOENAS FOR DEPOSITION -
     4
 1   has already prepared deponents in Washington, so the time to prepare for these depositions is

 2   reduced. Id. It argues that the Apex doctrine does not preclude the deposition of either L&I

 3   Director Sacks or L&I Deputy Director Smith. Id. GEO asserts that L&I Senior Program

 4   Manager Perrin’s and DSHS Assistant Secretary Murphy’s testimony is relevant so their

 5   depositions should be permitted to proceed. Id. It maintains that it seeks some different

 6   information in the Rule 30(b)(6) deposition then it did from the designees in Washington. Id.

 7   GEO argues that the Rule 30(b)(6) designees in Washington were “ill prepared to testify to the

 8   questions posed about civil detainees, and the subminimum wages paid to them.” Id. It argues

 9   that all depositions should be permitted to proceed. Id.

10          The State replies and argues that GEO’s subpoenas are clear attempts to re-open

11   discovery against the State in Washington. Dkt. 203. The State points out that GEO does not

12   dispute that it either obtained or should have obtained the discovery during the discovery period

13   in Washington. Id. It argues that GEO fails to show that this discovery is relevant to the claims

14   and defenses in this case, Nwauzor, and acknowledges that it seeks the depositions to supplement

15   discovery in Washington that GEO believes was inaccurate or incomplete. Id. The State notes

16   that the Court’s October 21, 2019 letter did not vacate the prior orders consolidating the cases.

17   Id. The State argues that it would be prejudiced by being forced to prepare five or more

18   additional witnesses for deposition. Id. It argues that the depositions would result in one-way,

19   burdensome, duplicative, and unduly cumulative discovery against the State. Id. The State

20   asserts that the Apex doctrine prohibits depositions of L&I Director Sacks and L&I Deputy

21   Director Smith. Id. It argues that GEO’s proposed deposition of L&I Senior Program Manager

22   Perrin would be irrelevant and disproportional to the needs of the case in light of her position and

23   lack of knowledge. Id. The State maintains that the subpoena for DSHS Assistant Secretary

24

     ORDER ON STATE’S MOTION FOR PROTECTIVE ORDER QUASHING SUBPOENAS FOR DEPOSITION -
     5
 1   Murphy should be quashed because GEO agreed in writing to withdraw Mr. Murphy’s

 2   deposition in Washington and the facts related to the Special Commitment Center, about which

 3   Mr. Murphy’s testimony is sought, are undisputed. Id. The State asserts that its Rule 30(b)(6)

 4   designees in Washington were well prepared. Id. It argues that GEO’s Rule 30(b)(6) subpoena

 5   in this case is unduly duplicative and burdensome. Id.

 6                                           II.     DISCUSSION

 7          A. DISCOVERY GENERALLY

 8          Fed. R. Civ. P. 26(b)(1) provides:

 9          Unless otherwise limited by court order, the scope of discovery is as follows:
            Parties may obtain discovery regarding any nonprivileged matter that is relevant
10          to any party’s claim or defense and proportional to the needs of the case,
            considering the importance of the issues at stake in the action, the amount in
11          controversy, the parties’ relative access to relevant information, the parties’
            resources, the importance of the discovery in resolving the issues, and whether the
12          burden or expense of the proposed discovery outweighs its likely benefit.
            Information within this scope of discovery need not be admissible in evidence to
13          be discoverable.

14   The court should and ordinarily does interpret ‘relevant’ very broadly to mean matter that is

15   relevant to anything that is or may become an issue in the litigation.” Oppenheimer Fund, Inc. v.

16   Sanders, 437 U.S. 340, 351, n.12 (1978)(quoting 4 J. Moore, Federal Practice ¶ 26.56 [1], p. 26-

17   131 n. 34 (2d ed. 1976)).

18          B. STANDARD FOR QUASHING OR MODIFYING SUBPOENA AND
               STANDARD FOR PROTECTIVE ORDER
19
            Under Rule 45(d)(3) “Quashing or Modifying a Subpoena, provides in part, “[o]n timely
20
     motion, the court for the district where compliance is required must quash or modify a subpoena
21
     that . . . subjects a person to undue burden.” Fed. R. Civ. P. 45(d)(3)(A)(iv).
22
            Pursuant to Fed. R. Civ. P. 26(c)(1), for good cause, the court may “issue an order to
23
     protect a party or person from . . . oppression, or undue burden or expense, including . . .
24

     ORDER ON STATE’S MOTION FOR PROTECTIVE ORDER QUASHING SUBPOENAS FOR DEPOSITION -
     6
 1   forbidding the disclosure or discovery . . . [or] limiting the scope of disclosure or discovery.”

 2   Fed. R. Civ. P. 26(c)(1)(A) and (D). Under Rule 26(b)(2)(C),

 3          On motion or on its own, the court must limit the frequency or extent of discovery
            otherwise allowed by these rules or by local rule if it determines that:
 4
            (i) the discovery sought is unreasonably cumulative or duplicative, or can be
 5          obtained from some other source that is more convenient, less burdensome, or less
            expensive;
 6
            (ii) the party seeking discovery has had ample opportunity to obtain the
 7          information by discovery in the action; or

 8          (iii) the proposed discovery is outside the scope permitted by Rule 26(b)(1).

 9          The State’s Motion to Quash (Dkt. 195) should be granted, in part, and denied, in part.

10   The individual subpoenas will be considered in turn.

11                  1. Subpoenas for L&I Director Sacks and L&I Deputy Director Smith

12          As a general rule, under the so-called Apex doctrine (sometimes also referred to as the

13   Morgan doctrine), high-ranking government officials are not subject to deposition absent

14   extraordinary circumstances. U.S. v. Morgan, 313 U.S. 409, 421-22 (1941); Warren v.

15   Washington, No. C11-5686 BHS/KLS, 2012 WL 2190788, at *1-2 (W.D. Wash. 2012). The

16   purpose of the Apex doctrine is to protect officials’ decision-making process. Id.; U.S. v.

17   Sensient Colors, Inc., 649 F.Supp.2d 309, 316 (D.N.J. 2009). Without such protection,

18   individuals might be discouraged from public service. Id.

19          Courts first determine whether the Apex doctrine should be extended to the particular

20   high-ranking government official, and if so, the burden shifts to the opposing party to show

21   extraordinary circumstances. See United States v. Sensient Colors, Inc., 649 F.Supp.2d 309, 320

22   (D.N.J. 2009). To show extraordinary circumstances, the party seeking the deposition must

23   show: (1) the official’s testimony is necessary to obtain relevant information that is not available

24

     ORDER ON STATE’S MOTION FOR PROTECTIVE ORDER QUASHING SUBPOENAS FOR DEPOSITION -
     7
 1   from another source; (2) the official has first-hand information that cannot reasonably be

 2   obtained from other sources; (3) the testimony is essential to the case at hand; (4) the deposition

 3   would not significantly interfere with the ability of the official to perform his government duties;

 4   and (5) the evidence sought is not available through less burdensome means or alternative

 5   sources. Warren, at *2 (citations omitted). Stated differently, the extraordinary circumstances

 6   test may be met when high-ranking officials “have direct personal factual information pertaining

 7   to material issues in an action,” and the “the information to be gained is not available through

 8   any other sources.” Boga v. City of Boston, 489 F.3d 417, 423 (1st Cir. 2007).

 9          The State’s motion to quash the subpoenas for L&I Director Joel Sacks and L&I Deputy

10   Director Elizabeth Smith should granted. Both are high-ranking government officials who are

11   not subject to deposition absent extraordinary circumstances. See Warren at 2 (finding prison

12   superintendent a high-ranking official for purposes of Apex doctrine); Sensient Colors, Inc., at

13   321 (D.N.J. 2009)(finding Regional Administrator for the U.S. Environmental Protection

14   Agency high-ranking governmental official); Coleman v. Schwarzenegger, 2008 WL 4300437,

15   *4 (E.D.Cal. Sept. 15, 2008) (finding Chief of Staff to California Governor a high-ranking

16   government official); Toussie v. County of Suffolk, 2006 WL 1982687, *1 (E.D.N.Y. July 13,

17   2006) (finding county executive a high-ranking government official).

18          GEO has failed to demonstrate that extraordinary circumstances exist here. GEO has

19   failed to show that their testimony is necessary to obtain relevant first-hand information and that

20   the information is not available from other sources. Warren, at *2 (citations omitted). GEO has

21   not shown that the testimony is essential to this case – Nwauzor - or that their depositions would

22   not significantly interfere with their ability to perform their government duties. Id. GEO makes

23   no showing that the evidence sought is not available through less burdensome means or

24

     ORDER ON STATE’S MOTION FOR PROTECTIVE ORDER QUASHING SUBPOENAS FOR DEPOSITION -
     8
 1   alternative sources. Id. The subpoenas for L&I Director Joel Sacks and L&I Deputy Director

 2   Elizabeth Smith should be quashed.

 3                   2. Subpoena for L&I Senior Program Manager Lezlie Perrin

 4           The State’s motion to quash L&I Senior Program Manager Perrin’s deposition (Dkt. 195)

 5   should be denied. While GEO has already deposed L&I in Washington and Ms. Perrin’s

 6   testimony may not be admissible or directly relevant to the claims and defenses in this case, it

 7   may be tangentially relevant information. See Fed. R. Civ. P. 26(b)(1)(“[i]nformation within this

 8   scope of discovery need not be admissible in evidence to be discoverable”). GEO asserts that it

 9   “has immunity from this lawsuit” as one of its affirmative defenses in this case. Dkt. 92.

10   Whether an immunity defense will be available against the private Plaintiffs in this class action

11   case is unclear. While the showing on her testimony’s proportionality relative to the needs of

12   the case is thin, it is sufficient “considering the importance of the issues at stake in the action, the

13   amount in controversy, the parties’ relative access to relevant information, the parties’ resources,

14   the importance of the discovery in resolving the issues, and whether the burden or expense of the

15   proposed discovery outweighs its likely benefit.” Id. The subpoena should not be quashed.

16                   3. Subpoena for DSHS Assistant Secretary Sean Murphy

17           The State’s motion to quash DSHS Assistant Secretary Murphy’s deposition (Dkt. 195)

18   should be denied. Like Ms. Perrin, Mr. Murphy’s testimony may be tangentially relevant. GEO

19   has also made the showing (while also thin) that his testimony is proportional to the needs of the

20   case “considering the importance of the issues at stake in the action, the amount in controversy,

21   the parties’ relative access to relevant information, the parties’ resources, the importance of the

22   discovery in resolving the issues, and whether the burden or expense of the proposed discovery

23   outweighs its likely benefit.” See Fed. R. Civ. P. 26(b)(1). The subpoena should not be quashed.

24

     ORDER ON STATE’S MOTION FOR PROTECTIVE ORDER QUASHING SUBPOENAS FOR DEPOSITION -
     9
 1                   4. Subpoena for Rule 30(b)(6) Designee

 2          Under Fed. R. Civ. P. 30(b)(6), in a subpoena, “a party may name as the deponent a . . .

 3   governmental agency . . . and must describe with reasonable particularity the matters for

 4   examination.”

 5          The State’s motion to quash the subpoena for the Rule 30(b)(6) deposition should be

 6   granted, in part, and denied, in part. GEO’s subpoena for a Rule 30(b)(6) designee identified 19

 7   areas for examination. Dkt. 196-1, at 18-20. Many of the areas of proposed examination were

 8   already explored in the Rule 30(b)(6) depositions in Washington. Those areas of examination in

 9   this subpoena are unreasonably cumulative and duplicative and are unduly burdensome.

10   Pursuant to Fed. R. Civ. P. 26(c)(1), the subpoena’s “scope of disclosure or discovery” should be

11   limited to exclude all areas discussed in the prior Rule 30(b)(6) depositions. The areas of

12   examination that have not been discussed may be explored.

13          C. TIME LIMITS

14          The parties should make every effort to be concise in the depositions which will occur.

15   Due to the potential for the depositions being unduly burdensome, unreasonably cumulative and

16   duplicative, pursuant to Fed. R. Civ. P. 26(c)(1), they should be limited to three and one-half

17   hours each.

18                                              III.    ORDER

19          It is ORDERED that:

20      •   State of Washington’s Motion for Protective Order Quashing Subpoenas for Deposition

21          (Dkt. 195) IS:

22      •   GRANTED, IN PART: the subpoenas issued for Joel Sacks and Elizabeth Smith, and all

23          areas of examination of the subpoena for the Fed. R. Civ. P. 30(b)(6) designee that were

24

     ORDER ON STATE’S MOTION FOR PROTECTIVE ORDER QUASHING SUBPOENAS FOR DEPOSITION -
     10
 1          touched on in the prior Fed. R. Civ. P. 30(b)(6) depositions in Washington, ARE

 2          QUASHED; and

 3      •   DENIED, IN PART: the subpoenas issued for Lezlie Perrin and Sean Murphy, and the

 4          remainder of the subpoena for the Rule 30(b)(6) designee ARE NOT QUASHED; these

 5          depositions ARE LIMITED to three and one-half hours each.

 6          The Clerk is directed to send copies of this Order to all counsel of record and to any party

 7   appearing pro se at said party’s last known address.

 8          Dated this 14th day of November, 2019.

 9

10
                                          A
                                          ROBERT J. BRYAN
                                          United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ON STATE’S MOTION FOR PROTECTIVE ORDER QUASHING SUBPOENAS FOR DEPOSITION -
     11
